239 F.2d 77
Scott B. APPLEBY et al., Appellants,v.Robert E. McLAUGHLIN, President, Board of Commissioners of the District of Columbia, et al., Appellees.
No. 13304.
United States Court of Appeals District of Columbia Circuit.
Argued December 4, 1956.
Decided December 13, 1956.

Miss Elizabeth R. Young, Washington, D. C., for appellants.
Mr. John A. Earnest, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel at the time brief was filed, Milton D. Korman, Principal Asst. Corp. Counsel, Hubert B. Pair and J. Hampton Baumgartner, Jr., Asst. Corp. Counsel, were on the brief, for appellees. Mr. Chester H. Gray, Corp. Counsel, also entered an appearance for appellees.
Before EDGERTON, Chief Judge, and BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellants asked for an injunction to require the Zoning Commission of the District of Columbia to rezone certain lots on Leroy Place, west of Connecticut Avenue, so as to permit construction of an apartment house. They contend the character of the neighborhood makes the Commission's refusal to rezone arbitrary and unreasonable. The District Court found that "the matter is at most debatable and finding this, we must affirm the determination of the Zoning Commission if we are not to exceed our proper scope of review. See Lewis v. District of Columbia (1951) 89 U.S.App. D.C. 72 [190 F.2d 25]." We do not think the court was clearly wrong.


2
Affirmed.